Title: James Monroe to James Madison, 5 August 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Augt 5. 1828.
                            
                        
                         
                        On my return home, which I did, on the day contemplated when we parted, I had the satisfaction to find my
                            daughter & Mr Hay in good health, & to receive letters from Mr Gouverneur advising me, that Mrs Monroe’s
                            health, had improved, & was improving. I hope that you & Mrs Madison have been equally fortunate. I was so
                            much overcome by the heat, & fatigue of the journey in consequence of it, that I have been incapable of any
                            exertion since. I now send you the buckles which I promisd, to repair the loss which you sustained, in our interesting
                            walk, at Monticello.
                        I omitted to bring with me, a copy of the resolution of the board, enjoining it on Mr. Ch: Johnson &
                            me; to report a plan of police for the University. If you have one, will you be so kind, as to send me, a duplicate of it.
                            I forgot also the precise day, which was appointed for the meeting of the Board, in October. I will thank you to inform me
                            of it, in your next letter.
                        We have had some rain since my return, but not enough to secure the corn. It is still cloudy, so that we hope
                            for more. The wheat in this quarter, was less injured, than in yours, by the rust. with our best regards for your family—your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    